In the Circuit Court of Etowah County, Alabama, the appellant was tried and convicted on a complaint charging the violation of the prohibition law.
The appeal is here on the record without a transcription of the testimony. We find the record in all respects regular, and the sentence imposed is as provided by law. The trial court had jurisdiction of the subject *Page 483 
matter and of the person. The verdict and sentence thereon are not void.
In the state of the record the matters urged by counsel for appellant in brief are not before us for review.
The record discloses no objections, no rulings of the lower court, no exceptions reserved by appellant to any of the proceedings in the primary court.
The jurisdiction of this court is appellate only, and our review here is limited to those questions upon which action or ruling at nisi prius was invoked and had. Woodson v. State, 170 Ala. 87, 54 So. 191; Gray v. State, 30 Ala. App. 190,  6 So.2d 901; Morris v. State, ante, p. 278, 25 So.2d 54.
It follows, therefore, that the judgment of conviction in the court below must be and is ordered affirmed.
Affirmed.